Citation Nr: 0331307	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back pain with a degenerative disc bulge, L5-
S1.  

3.  Entitlement to a compensable initial rating for 
costochondritis of the left chest wall.  

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.  

5.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.  

6.  Entitlement to an initial rating in excess of 10 percent 
for chronic neck and shoulder pain, secondary to a cervical 
strain.  

7.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from March 1989 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for a low back 
disability, costochondritis of the left chest wall, migraine 
headaches, a gastrointestinal disability, residuals of a 
cervical strain, and major depressive disorder.  Service 
connection was also denied for a right knee disability.  The 
veteran responded with a timely Notice of Disagreement 
regarding the denial of service connection for a right knee 
disability, as well as the initial disability ratings 
assigned her service-connected disabilities.  She was 
afforded a Statement of the Case, and responded with a timely 
substantive appeal, perfecting her appeal of these issues.  

In August 2000, the veteran testified before a hearing 
officer at the RO.  At this hearing, the veteran withdrew her 
appeals of the RO's denial of service connection for 
hypertension and a bilateral ankle disability.  See 38 C.F.R. 
§ 20.204.  Therefore, these issues are no longer within the 
Board's jurisdiction.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed to specifically notify the veteran of the 
provisions of this legislation.  Therefore, a remand is 
required to ensure compliance by the RO with the provisions 
of the VCAA, and to afford the veteran appropriate due 
process.  

The Board next observes that the veteran is appealing the 
initial ratings assigned her service-connected disabilities.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).  In reconsidering the claims on appeal, the RO 
must weight the possibility of awarding staged ratings for 
the veteran's disabilities.

The Board also observes that the rating criteria for the 
evaluation of spinal disabilities have changed during the 
pendency of this appeal.  Effective September 23, 2002, new 
criteria were established for rating of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Also, effective September 26, 2003, new diagnostic criteria 
for spinal disabilities were added to 38 C.F.R. Part 4, 
listed as Diagnostic Codes 5235-5243.  68 Fed. Reg. 51454 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In 
reconsidering the veteran's claims for disabilities of the 
low back and cervical spine, the RO must apply the revised 
regulations, as applicable based on the specific facts in 
the present case.  

Finally, the Board notes that the most recent VA examination 
findings, from October 2000, are insufficient for evaluation 
of the veteran's service-connected disabilities of the low 
back and cervical spine.  Where the medical findings are 
inadequate for ratings purposes, a remand is required in 
order to complete the evidentiary record.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, new medical 
examinations are required in order to complete the 
evidentiary record.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the disability resulting from 
his service-connected disabilities of the 
lumbosacral and cervical spine.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include full range of motion studies, x-
rays, and any other tests considered 
necessary by the examiner.  The examiner 
should provide ranges of motion for both 
the cervical and thoracolumbar spine, 
and should reflect forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
In testing range of motion of the 
veteran's thoracolumbar and cervical 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral and cervical 
spine disabilities.  All other 
disability, to include any neurological 
disability, resulting from the veteran's 
chronic low back pain with a degenerative 
disc bulge, L5-S1, and cervical strain 
also should be noted.  The medical basis 
for all opinions expressed should also be 
given.  

2.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time she has in which 
to submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for a right knee disability, 
and for increased initial ratings for a 
low back disability, costochondritis of 
the left chest wall, migraine headaches, 
a gastrointestinal disability, residuals 
of a cervical strain, and major 
depressive disorder in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




